       Case 2:19-cr-00213-JAM Document 54 Filed 09/18/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       EASTERN DISTRICT OF CALIFORNIA

10

11   United States of America,             No.   2:19-cr-00213-JAM
12                  Plaintiff,
13         v.                              ORDER DENYING DEFENDANT’S SECOND
                                           MOTION TO SUPPRESS
14   Reginald Smith,
15                  Defendant.
16

17         The matter before the Court is Defendant Reginald Smith’s

18   second Motion to Suppress.      Mot. to Suppress (“Mot.”), ECF No.

19   44.   In adjudicating Defendant’s previous Motion to Suppress, the

20   Court did not reach the issue of whether immediately ordering

21   Defendant to roll his car windows down, and then shinning a

22   flashlight through them, was itself constitutionally valid.          See

23   Order, ECF No. 36.     Defendant argues it was not: the contraband

24   was not in plain view; those actions constituted a search; and

25   that search was not supported by probable cause.          Mot. at 4–6.

26   As a result, Defendant argues the evidence should be suppressed.

27   For the reasons set forth below, the Court DENIES Defendant’s

28   motion.
                                           1
       Case 2:19-cr-00213-JAM Document 54 Filed 09/18/20 Page 2 of 6

 1                               I.   BACKGROUND

 2        The Court described the events leading up to this motion in

 3   detail in its previously issued Order.        See Order, ECF No. 36.

 4   Accordingly, only facts relevant to the instant motion are

 5   included here.    On August 7, 2019, Vallejo Police Detectives

 6   Bretton Wagoner and Jarrett Tonn tailed Defendant after Sergeant

 7   Jerome Bautista notified them that he was driving with a “front

 8   cracked windshield and side tinted windows.”         Vallejo Police

 9   Department Crime Report (“Crime Report”) at 1, ECF No. 19–1.

10   Once behind Defendant’s car, Detective Wagoner noticed that the

11   center brake lights were not working properly, in violation of

12   Vehicle Code § 24252(a).      Id.   The detectives pulled Defendant

13   over, exited their patrol car, and approached Defendant’s car

14   from either side.    Id.

15        As the detectives approached Defendant’s car, Detective Tonn

16   said: “Hey what’s going on man, can you roll your windows down

17   for me?”    See Tonn Body Camera X81177579 at 00:40; see also

18   Wagoner Body Camera X81179035 at 00:30. After these instructions,

19   Detective Wagoner shined his flashlight toward the passenger side

20   of the car.    See Wagoner Body Camera X81179035 at 00:35. By that
21   time, the passenger-side window was partially rolled down.            Id.

22   When Detective Wagoner reached Defendant’s car, Defendant had

23   rolled his window further down.       See Wagoner Body Camera

24   X81179035 at 00:41. Detective Wagoner used his flashlight to look

25   through the open, passenger-side window.         See Ton Body Camera

26   X81177579 at 00:51; see also Bautista Body Camera X81165410 at
27   00:14. Detective Wagoner observed a bag of methamphetamine on the

28   backseat.   Crime Report at 1.
                                           2
       Case 2:19-cr-00213-JAM Document 54 Filed 09/18/20 Page 3 of 6

 1                               II.    OPINION

 2        Defendant moves to suppress evidence obtained during the

 3   search of his car on the grounds that the evidence discovered was

 4   the fruit of an illegal search.       Mot. at 5–6.    The Government

 5   argues that Detective Tonn’s order to roll down the windows did

 6   not abrogate the plain view doctrine because Defendant was in a

 7   car, where there is a lower expectation of privacy.          Opp’n at 2–

 8   3, ECF No. 49.     The Government also argues that the law allows

 9   for Detective Wagoner’s use of a flashlight to look into

10   Defendant’s car.    Id. at 3–4.     The Government is correct.

11        “[I]t is well established that under certain circumstances

12   the police may seize evidence in plain view without a warrant.”

13   Arizona v. Hicks, 480 U.S. 321, 326 (1987) (quoting Coolidge v.

14   New Hampshire, 403 U.S. 443, 465 (1971)).         However, whether

15   property is in plain view of the police, such that it can be

16   lawfully seized without a warrant, depends on the legality of the

17   intrusion that enables the police to see it.         Texas v. Brown, 460

18   U.S. 730, 737 (1983).     The intrusiveness of a search is measured

19   not by its scope, but by the expectation of privacy upon which

20   the search intrudes.”     United States v. Winsor, 846 F.2d 1569,
21   1574 (9th Cir. 1988).     The expectation of privacy associated with

22   a car “is significantly less than that relating to one’s home or

23   office.”   United States v. Chadwick, 433 U.S. 1, 12 (1977).

24        Defendant cites to Hicks and Winsor in arguing that a Fourth

25   Amendment search occurs when the police command a person to

26   expose an area in which he has a reasonable expectation of
27   privacy and that area is revealed as a result of the command.

28   See Mot. at 3–4.    In Hicks, the police were lawfully present in
                                           3
       Case 2:19-cr-00213-JAM Document 54 Filed 09/18/20 Page 4 of 6

 1   the defendant’s apartment when an officer saw a turntable he

 2   suspected was stolen.     480 U.S. at 323.     The officer moved the

 3   turntable to check the serial number which established it was

 4   stolen.     Id.   The Supreme Court held that the movement of the

 5   turntable constituted a search that fell outside the purview of

 6   the plain view doctrine and was unsupported by probable cause.

 7   Id. at 326–28.     As a result, the search was unlawful.          Id.   In

 8   Winsor, the police looked into the defendant’s residential hotel

 9   room through the room’s open door when pursuing the defendant’s

10   brother.     846 F.2d at 1571.      The Ninth Circuit held that the

11   police did effect a search when they gained visual entry into the

12   room through the door that was opened at their command.            Id. at

13   1573.     And that, considering the expectation of privacy

14   associated with a residence, the search had to justified by

15   probable cause.      Id. at 1579.

16           However, the search of a residence is not at issue here.

17   Detective Tonn ordered Defendant roll down the windows of his car

18   while Detective Wagoner shined his flashlight into the backseat.

19   Unlike with a residence, “there is no legitimate expectation of

20   privacy . . . shielding that portion of the interior of an
21   automobile which may be viewed from outside the vehicle by either

22   inquisitive passersby or diligent police officers.”          Brown, 460

23   U.S. at 740.      For instance, in Brown, the defendant was stopped

24   at a checkpoint.      Id. at 733.     The officer, standing alongside

25   the driver-side window of the defendant’s car, shined his

26   flashlight into the car and saw the defendant withdrawing his
27   hand from his pocket with a party balloon between his fingers.

28   Id.     The officer was aware that narcotics were frequently
                                            4
       Case 2:19-cr-00213-JAM Document 54 Filed 09/18/20 Page 5 of 6

 1   packaged in balloons like that one, so he shifted his position to

 2   obtain a view into the glove compartment where he noticed several

 3   small plastic vials, loose white powder, and an open bag of party

 4   balloons.     Id.

 5        The Supreme Court held that the officer lawfully seized the

 6   evidence from the defendant’s car.        Brown, 460 U.S. at 739.     It

 7   was “beyond dispute” that the officer’s action in shining his

 8   flashlight to illuminate the interior of defendant’s car

 9   “trenched upon no right secured to the latter by the Fourth

10   Amendment.”     Id. at 740.   “[T]he use of artificial means to

11   illuminate a darkened area simply does not constitute a

12   search . . . .”     Id.   And the fact that the officer changed his

13   position and bent down at an angle so he could see what was

14   inside the defendant’s car was “irrelevant to Fourth Amendment

15   analysis.”     Id. (internal quotation marks and citation omitted).

16   The latter hinged on the fact that the general public can peer

17   into the interior of a car from any number of angles, so there is

18   no reason an officer should be precluded from observing what

19   would be visible to him as a private citizen.         Id.   Thus, the

20   plain view doctrine was appropriately invoked.          Id. at 741.
21        Officers routinely ask divers to roll their windows down

22   during traffic stops.     This request is necessary to facilitate

23   communication between the officers and the driver and it

24   minimizes the threat to officer safety inherent in all traffic

25   stops.   See Pennsylvania v. Mimms, 434 U.S. 106, 110 (1977).

26   Officers also routinely use flashlights and change their
27   positions to get a better look inside of a car, and Brown leaves

28   no doubt that these actions do not constitute a search.           460 U.S.
                                           5
       Case 2:19-cr-00213-JAM Document 54 Filed 09/18/20 Page 6 of 6

 1   at 740.   As a result, when Detective Tonn ordered Defendant to

 2   lower his windows, and Detective Wagoner subsequently used his

 3   flashlight and turned his body to better see into the car, they

 4   did not conduct a search that was unsupported by probable cause.

 5   That initial intrusion was lawful, and it was in the context of

 6   that initial intrusion that Officer Wagoner observed, in plain

 7   view, a bag of methamphetamine on the backseat.          Accordingly,

 8   these actions did not abrogate the plain view doctrine and the

 9   subsequent search was supported by probable cause.

10

11                               III.    ORDER

12        For the reasons set forth above, the Court DENIES

13   Defendant’s [44] Motion to Suppress.

14        IT IS SO ORDERED.

15   Dated: September 17, 2020

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           6
